SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the ý Definitive Proxy Statement Commission Only (as ¨ Definitive Additional Materials permitted by Rule 14a-6(e)(2)) ¨ Soliciting Material Under Rule 14a-12 KODIAK ENERGY, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: KODIAK ENERGY, INC. NOTICE OF ANNUAL AND SPECIAL MEETING OF STOCKHOLDERS DECEMBER 3, 2008 To the Stockholders of Kodiak Energy, Inc.: You are cordially invited to attend the 2008 Annual and Special Meeting of Stockholders.Regardless of whether you plan to attend, please take a moment to vote your proxy.The Annual and Special Meeting will be held as follows: WHEN: Wednesday, December 3, 2008 3:00 p.m., Mountain Time WHERE: Ramada Hotel Niagara Room 708 – 8 Avenue S.W. Calgary, Alberta, Canada ITEMS OF BUSINESS: · Elect five directors for terms expiring at the 2009 annual meeting of stockholders and until their successors are elected and qualified. · Approve amendments to our Stock Option Plan. · Ratify the appointment of Meyers Norris Penny LLP as our independent registered public accounting firm (referred to as “independent auditor” in Canada) for the fiscal year ending December 31, 2008. · Approve an amendment to our Certificate of Incorporation to authorize 10,000,000 shares of preferred stock which may be issued in one or more series, with such rights, preferences, privileges and restrictions as shall be fixed by the Board of Directors from time to time. · Consider any other matters that may properly come before the Annual Meeting. RECORD DATE: Tuesday, October 14, 2008 VOTING BY PROXY: Your vote is important.You may vote by returning the proxy card in the envelope provided. On the following pages, we provide answers to frequently asked questions about the Annual and Special Meeting.A copy of the 2007 Annual Report on Form 10-K is enclosed. By Order of the Board of Directors, Mark Hlady Chairman KODIAK ENERGY, INC. TABLE OF CONTENTS Page NOTICE OF ANNUAL AND SPECIAL MEETING OF STOCKHOLDERS PROXY STATEMENT 1 QUESTIONS AND ANSWERS ABOUT THE MEETING AND VOTING 1 PROPOSAL 1 – ELECTION OF DIRECTORS 6 Nominees for Election of Directors 6 Board of Directors and Committees of the Board 7 Director Nominations 10 Security Holder Communications with the Board of Directors 11 Recommendation of Our Board of Directors 11 PROPOSAL 2 – PROPOSAL TO AMEND THE KODIAK ENERGY, INC. STOCK OPTION PLAN 12 Summary of the Amendments to the Plan 12 Terms of the Grants Under the Plan 13 United States Federal Income Tax Consequences 14 Recommendation of Our Board of Directors 15 PROPOSAL 3 – RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 16 Recommendation of Our Board of Directors 16 PROPOSAL 4 – APPROVAL OF AN AMENDMENT TO THE COMPANY’S CERTIFICATE OF INCORPORATION TO AUTHORIZE 10,000, STOCK WHICH MAY BE ISSUED IN ONE OR MORE SERIES, WITH SUCH RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS AS SHALL BE FIXED BY THE BOARD OF DIRECTORS FROM TIME TO TIME 17 Recommendation of Our Board of Directors 18 EXECUTIVE COMPENSATION 19 Compensation Discussion and Analysis 19 Summary Compensation Table 21 Grants of Plan Based Awards Made in Fiscal 2007 22 Outstanding Equity Awards at Fiscal 2007 Year-End 22 Employment Agreements and Payments Made Upon Termination of Employment 22 Director Compensation Table 25 Compensation Committee Interlocks and Insider Participation 25 Compensation Committee Report on Executive Compensation 26 OTHER INFORMATION 27 Executive Officers 27 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Equity Compensation Plan Information 28 Compliance with Section16(a) of the Securities Exchange Act of 1934 29 AUDIT COMMITTEE REPORT 30 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 Independent Registered Public Accounting Firm’s Fees 31 Pre-Approval Policies and Procedures 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 STOCKHOLDER PROPOSALS FOR THE 2009 ANNUAL MEETING 32 DISCRETIONARY VOTING OF PROXIES 33 INCORPORATION BY REFERENCE 33 GENERAL 33 Appendix A – Audit Committee Charter Appendix B – Kodiak Energy, Inc. Stock Option Plan, as Amended Appendix C – State of Delaware Certificate of Amendment of Certificate of Incorporation Appendix D – Canadian Disclosure Requirements KODIAK ENERGY, INC. Suite 460, 734 – 7 Avenue S.W. Calgary, Alberta, T2P 3P8, Canada +1 (403) 262-8044 PROXY STATEMENT This proxy statement is being furnished to our stockholders beginning on or about Tuesday, October 28, 2008, in connection with the solicitation of proxies by the Board of Directors of Kodiak Energy, Inc. (the Company), to be used at the Annual and Special Meeting of
